An appeal from the judgment to the General Term is given in this class of cases upon both the law and *Page 113 
fact. (Code, § 348.) Consequently it is the duty of that court to review questions of fact, and correct any error of the referee, in their determination, the same as questions of law. But no appeal upon questions of fact to this court is given therein. Such appeal is only given upon questions of law. Hence questions of the latter character only can be reviewed here. From this consideration it is often insisted, and some countenance to the position has been given, in some opinions delivered here, that this court is in all cases concluded by the finding of the referee upon matters of fact, when the judgment has been affirmed and none of the findings of fact have been reversed by the General Term. This position is true as to such findings, in support of which any evidence was given authorizing them, irrespective of the evidence given in conflict therewith. This follows from want of power in the court to inquire into and determine the fact upon the weight of evidence, which clearly it cannot do, for the reason that no appeal can be taken to it upon questions of fact. But the finding of a fact, without any such evidence, presents a different question; a referee has no right to find a fact in favor of a party, in the absence of any proof tending to establish it, any more than a judge upon trial has under like circumstances to submit such question to a jury. If the judge should so submit it to the jury, he commits a legal error, which, upon the proper exception taken, may be corrected in this court. So where a referee finds a material fact, in the absence of proof tending to establish it, he commits a legal error which, upon the proper exception taken, may be reviewed in this court. Hence it follows in the present case, that such findings of fact by the referee, in support of which such evidence was given as would have authorized a judge to submit the question to a jury, had the case been so tried, must be assumed as true by this court; but such findings (if any) not so sustained are legally erroneous, and, if excepted to, may be here corrected. In the present case the assignees of Alfred Hubbell have appealed from the judgment, and insist that it is erroneous in declaring the assignment of Alfred *Page 114 
Hubbell to them fraudulent and void as to his existing creditors. The judgment in this respect is correct, if the fact found by the referee, that it was made by Hubbell with intent to hinder, delay, and defraud his creditors, is sustained. That is sufficient to avoid it as against the creditors, irrespective of the intention of the assignees in accepting the trust or their good faith in its execution. They are in no respect to be regarded as purchasers of the property from Hubbell, and, consequently, the assignment to them cannot be sustained if Hubbell's intention in making it was to defraud his creditors, although the assignees acted with entire honesty and good faith. The inquiry, then, is whether there is evidence tending to show a fraudulent intent in Hubbell in executing the assignment. An examination of the testimony in reference to this point has led me to the conclusion that there was such evidence. The absence of a schedule of the property assigned is a circumstance entitled to some consideration. The sale of his stock of goods to Rogers just previous to the execution of the assignment, and his continuing to conduct the business of dealing in the goods in the name of Rogers thereafter, is another circumstance tending to cast suspicion upon the bona fides of the assignment. The receipt by him of rent of some of the real estate assigned after the assignment is a like circumstance. The testimony justifies some suspicion as to the good faith of Hubbell in encumbering a portion of the real estate assigned, just previous to the assignment. These, together with some other circumstances, render it impossible for this court to say that the finding above specified was without any proper evidence sustaining it. We have seen that this court is not authorized to inquire into and determine the fact upon the weight of evidence. It follows that the judgment as to the assignees must be affirmed. This conclusion does not dispose of the case upon the appeal of Alrick Hubbell. The questions arising upon his appeal are of an entirely different character. He claims title to large portions of the real estate embraced in the assignment of Alfred Hubbell, which title was not acquired by him under the *Page 115 
assignment, but by purchase upon execution and mortgage foreclosure sales, made by virtue of judgments against and mortgages given by Alfred Hubbell prior to the assignment, and of one parcel purchased by another person and by him subsequently conveyed to Alrick. By the judgment, Alrick Hubbell is declared to hold all this real estate as trustee for the creditors of Alfred Hubbell, and, as such, accountable to them for the rents and profits thereof, and for all gains made upon such parcels as have been sold by him; in short, declaring that the creditors are entitled to this real estate, and that Alrick's only beneficial interest therein is the right to be reimbursed for the sums paid upon its purchase for repairs, taxes, c. This part of the judgment is based upon the following finding of fact by the referee: That Alfred Hubbell being largely indebted to the plaintiffs and other persons, and unable to pay his debts, did, in the early part of the month of January, 1849, and a short time before the making of the aforesaid assignment, form a scheme to prevent his property from being fairly and promptly applied to the payment of his debts, and to delay, hinder and defraud the plaintiffs and said other persons of their said debts against him; and that the said Alrick Hubbell became a party to said scheme of the said Alfred Hubbell, and in pursuance thereof, and with intent to delay, hinder and defraud the plaintiffs and said other persons of their said debts, did, after the making of said assignment, and before the commencement of this action against the said Alrick Hubbell, and principally during the year 1849, acquire title to several valuable parcels of real estate of the said Alfred Hubbell, situate in this State, for prices considerably below their actual value, and which parcels of real estate were owned by the said Alfred Hubbell at the time of making the assignment, and the title of which passed under the same to the assignees. Having already arrived at the conclusion that the judgment, so far as it declares the assignment void as to the creditors of Alfred Hubbell, must be affirmed, I shall not examine the above finding so far as it relates to the scheme of Alfred *Page 116 
Hubbell, but limit the inquiry to the finding that Alrick Hubbell became a party to this scheme, and in pursuance thereof acquired title to the real estate in question, as his rights only are affected by this part of the judgment. For the purpose of this inquiry, I shall assume, without intending to pass upon the question, that there was evidence tending to support the finding as to Alfred Hubbell. I have carefully examined the testimony in regard to the finding as to Alrick Hubbell, and have come to the conclusion that, whatever scheme to defraud his creditors might have been formed by Alfred, there is no evidence tending to show that Alrick united with him in any such scheme, or that he acquired title to any real estate previously owned by Alfred, in pursuance of any such scheme. We have seen that Alrick acquired title by purchase at sales regularly made upon executions against Alfred and upon foreclosures of mortgages given by Alfred, some of which were by action and others under the statute, and from conveyance to him by another purchaser at such sale. The finding in substance is, that these purchases were made and titles acquired by Alrick Hubbell, in pursuance of a scheme of Alfred and Alrick, to defraud the creditors of the former. There is no pretense of any evidence tending to show any want of validity in the judgment or mortgages. These securities having been fairly given by Alfred before the assignment, the holders had a perfect right to proceed to enforce them in the mode provided by law. There was no evidence tending to show that Alrick had any knowledge of the giving of the securities by Alfred, or that he had any agency whatever in procuring the holders to enforce them, or made any attempt whatever to influence such holders in the conduct of the proceedings instituted for that purpose. The sales were made as provided by law. In the larger number of purchases made by Alrick there was no evidence of anything done by him in relation thereto or of any interference by him with the biddings or bidders, except the making of his own bids, and upon the property being struck off to him as the highest *Page 117 
bidder, paying the purchase money and receiving the title. It remains to examine the evidence upon which it is claimed the finding that these purchases were made pursuant to a scheme of Alfred and Alrick to defraud the creditors of the former. That evidence was, that Alrick resided in Utica; was the brother of Alfred, who resided in Rochester. That Alrick was present at the execution of the assignment by Alfred. There was no proof that he advised the making of the assignment, or in any manner influenced or interfered therewith, or with the assignees, except only that he became a subscribing witness to its execution. That he purchased the property at the sales for less than its value. That after he became the owner, Alfred acted as his agent in respect to a portion of the property. That upon the sale of two or three parcels of the property, he told those having incumbrances thereon junior to those upon which the sales were made, that if they refrained from bidding he would arrange their claims in case he became the purchaser. That such persons did refrain from bidding. That after he became the purchaser he did arrange their demands. It is obvious that there is nothing in any of the above proof, except the acts of Alrick at the last sales referred to, having any tendency to show that he had formed any scheme to defraud the creditors of Alfred, or that he was acting in making purchases when there was no interference with the bidders, in pursuance of any such scheme. In the instances where the evidence tends to show that he did interfere with the bidders and prevent competition, the sales may perhaps be avoided by the creditors of Alfred; but there has been no finding by the referee expressly as to such interference nor as to the effect, if any, thereby produced upon the price for which the property was sold. The effect, if any, given to this evidence by the referee was to base thereon his finding that in all the purchases made by Alrick he was acting in pursuance of a scheme formed between him and Alfred to defraud the creditors of the latter. These acts of Alrick justified no such finding. They could not affect the title of Alrick to any property purchased *Page 118 
by him at sales, when he did not at all interfere with the biddings or bidders. The finding that Alrick acted in acquiring the title to all the property purchased by him in pursuance of a scheme to defraud the creditors of Alfred was without evidence, and therefore an error of law, for which the judgment as to him should be reversed and a new trial ordered. I have not examined the question as to the effect of the interference with the bidders to prevent competition upon the title of the parcels purchased by Alrick at sales where such interference by him occurred, for the reason that that question is not necessarily involved in the determination of the case, and may much more properly be considered and determined after a finding of facts showing the extent and effect of any such improper interference.
LOTT, SUTHERLAND, FOSTER, JJ., and EARL, Ch. J., concurred with INGALLS, J., for entire reversal.
HUNT, J., concurred with GROVER for reversal as to appellant, Alrick Hubbell, and affirmance as to the assignment.
SMITH, J., did not vote.
Judgment reversed and new trial ordered.